Under the circumstances of this case, the Supreme Court providently exercised its discretion in determining that the plaintiff, who does not reside in New York State, complied with CPLR 8501 (a) and an order of the Supreme Court, Westchester County, entered July 23, 2010, which directed her to post security for costs (see CPLR 8501 [a]; 8502). Accordingly, that branch *872of the defendant’s motion which was to dismiss the complaint pursuant to CPLR 8502 was properly denied (see CPLR 8502; see generally Brodie v Adolphus, 228 AD2d 919 [1996]). Mastro, A.EJ., Hall, Sgroi and Cohen, JJ., concur.